WELCH, Judge,
dissenting.
James Albert Ragland appealed from the circuit court’s denial of his Rule 32, Ala. R.Crim. P., petition.
*1108The petition sought postconviction relief from two twenty-year split sentences. The sentences were split pursuant to the Split Sentence Act, § 15-18-8, Ala.Code 1975; the trial court ordered that Ragland be confined for five and three years consecutively as the confinement portions of his two split sentences. Ragland asserted that it was illegal to impose consecutive sentences because that resulted in eight years’ confinement, which, according to Ragland, is not authorized by the Split Sentence Act, § 15 — 18—8(a)(1), Ala.Code 1975, because, Ragland argues, the Split Sentence Act limits the incarceration portion of a twenty-year split sentence to five years of confinement. Therefore, Ragland claimed that he should serve the incarceration portion of his two sentences concurrently. The trial court denied relief, and Ragland appealed.
The majority, relying on Brand v. State, 93 So.3d 985 (Ala.Crim.App.2011), affirmed the circuit court’s denial of Ragland’s petition for relief. For the reasons set forth in my dissent in Brand v. State, 93 So.3d 985 (Ala.Crim.App.2011), I must respectfully dissent.